                                        Case 19-25535              Doc      Filed 10/12/20          Page 1 of 6

 Fill in this information to identify the case:

  Debtor 1       Kimberly Monique Scott

  Debtor 2

 United States Bankruptcy Court for the: District of Maryland

 Case number :    19-25535



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                               12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of               U.S. Bank Trust National Association as trustee of Tiki Court claim no.                                                      4
     creditor:             Series IV Trust                                         (if known):
     Last 4 digits of any number                                                                  Date of payment change:                   12/01/2020
     you use to identify the debtor's                                7523                         Must be at least 21 days after date of
     account:                                                                                     this notice

                                                                                                  New total payment:                         $439.69
                                                                                                  Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ] No
      [X]    Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                      Describe the basis for the change. If a statement is not attached, explain why:

                             Current escrow payment: $303.26                         New escrow payment: $204.21



Part : 2     Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?

      [X] No
      [ ] Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a
                     notice is not attached, explain why:

                     Current interest rate:                                 New interest rate:
                     Current Principal and interest payment:                New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X] No
       [ ] Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                      agreement. (Court approval may be required before the payment change can take effect).
                      Reason for change:
                             Current mortgage payment:                               New mortgage payment:




Official Form 410S1                                             Notice of Mortgage Payment Change                                                       page 1
                                            Case 19-25535                 Doc    Filed 10/12/20              Page 2 of 6
Debtor 1 Kimberly Monique Scott                                                       Case number (if known)           19-25535
                First Name              Middle Name           Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:


[]       I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


                       /s/ Christopher Giacinto                                             Date   10/12/2020
    Signature



Print:                       Christopher Giacinto                                Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                   Email              PLGinquiries@padgettlawgroup.com




Official Form 410S1                                                   Notice of Mortgage Payment Change                           page 2
                         Case 19-25535       Doc    Filed 10/12/20     Page 3 of 6

                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

                                                                                                 12th
on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________ day of

October, 2020.



                                                    /S/ Christopher Giacinto

                                                    ___________________________________
                                                    CHRISTOPHER GIACINTO
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    PLGinquiries@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                    page 3
                         Case 19-25535   Doc    Filed 10/12/20     Page 4 of 6


                               SERVICE LIST (CASE NO. 19-25535)

Debtor
Kimberly Monique Scott
828 Glenwood Avenue
Baltimore, MD 21212-4301

Attorney
David M. Grossman
201 N Charles Street
Suite 1504
Baltimore, MD 21201

Trustee
Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286




Official Form 410S1                 Notice of Mortgage Payment Change            page 4
Case 19-25535   Doc   Filed 10/12/20   Page 5 of 6
Case 19-25535   Doc   Filed 10/12/20   Page 6 of 6
